UNITED STATES DISTRICT COURT

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK }
x :
i
LEVON ALEKSANIAN, SONAM LAMA, : :
AND HARJIT KHATRA, ’ :
individually and on behalf of all other 192% 4 10308 ( ADey
similarly situated,
Plaintiffs, * ORDER
-against-
UBER TECHNOLOGIES, INC., UBER
LOGISTIK, LLC, and UBER USA LCC,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:
The Court is in receipt of Plaintiffs’ letter requesting that this case be re-assigned. ECF No.
4. Since the case that Plaintiffs note as related has already been terminated, Plaintiffs’ request is

hereby DENIED.

SO ORDERED.

Dated: December 23, 2019 (Lue
New York, New York / o—~

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
